Citation Nr: 0735197	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO. 05-25 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's service connection claim for an acquired 
psychiatric disability, to include schizophrenia.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel



INTRODUCTION

The veteran had active duty from June 1982 to June 1986..

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  By way of correspondence dated in August 2005, the 
veteran withdrew his request for a Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board notes that the RO attempted to provide notice as to 
the new and material evidence issue on appeal as required by 
38 U.S.C.A. § 5103(a) (2002) and 38 C.F.R. § 3.159(b) (2007). 
However, a March 2006 decision by the Court has expanded the 
information that must be provided to a claimant seeking to 
reopen a previously denied claim. See Kent v. Nicholson, 20 
Vet. App. 1, 9 (2006).

In Kent, the Court in part held that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that was necessary 
to reopen the claim and notifying the claimant of the 
evidence and information that was necessary to establish 
entitlement to the underlying claim for the benefit sought. 
The Court further held that VA must, in the context of a 
claim to reopen, look at the basis of the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial. The record does 
not reflect that the veteran was provided notice that 
complies with the Kent ruling in connection with the claim as 
to whether new and material evidence had been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disability, to include schizophrenia.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be provided notice 
consistent with the requirements of 38 
U.S.C.A. § 5103(a) (2002) and 38 C.F.R. 
§ 3.159(b) (2007) and the Court's 
decision in Kent, as above. Apart from 
any other requirements applicable under 
38 U.S.C.A. § 5103(a) (2002) and 38 
C.F.R. § 3.159(b) (2007), the RO should 
advise the veteran of the evidence and 
information that is necessary to reopen 
the claim and the evidence and 
information that is necessary to 
establish entitlement to the underlying 
claim for the benefits sought. In doing 
so, the RO should advise the veteran of 
the element or elements required to 
establish service connection that were 
found to be insufficient in the previous 
denial.

2. When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of any 
additional evidence. If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



